Title: To Thomas Jefferson from Benjamin H. Latrobe, 29 April 1804
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            Dear Sir
            Newcastle, April 29th. 1804
          
          I had not the honor of receiving your favors of the 30th. March, & the 9th. April, till 5 days ago, having been in the lower parts of the peninsula during the beginning & middle of the Month. My attendance on the Board of Directors of the Ches: & Delaware Canal at Wilmington has since then prevented that immediate attention to them which it was my duty to pay.—
          Previously to Your approval of the general ideas of the plan, proposed in the designs transmitted to you, I had furnished Mr Lenthall with a rough sketch, which would prevent any thing being done, inconsistent with what you might approve.—I had also so arranged the construction of the new design, that it became feasible to make great progress in the external Walls, without pulling down the present building immediately. Every thing has accordingly been done under the idea, of permitting this erection to stand for the present. My ideas respecting the best & most rapid means of compleating the South Wing are not in favor of postponing the removal of this part of the work. I shall lay them before you fully,—and with that candor which I owe to your past goodness towards me, & to my gratitude, and duty.
          In the first place, however, I will answer Your letter of the 9th. April, which relates to the new design & its proposed modifications.—
          1./ The suppression, for the present, of the part of the design behind the recess;—may be made without any detriment,—provided the ends of the Walls which proceed Northward from the long Walls which bound the North Wing on the North side be carried up in the two lower stories (i.e the Cellar 
 
 
 story & ground floor.—  If this is not done, it will be necessary to encrease the thickness of this long wall, which is also 70 feet high, considerably,—to enable it to resist the lateral pressure of the Arches, & especially of the Roof. This encreased thickness for so great a higth & length would consume more material & labor than the erection of the ends of the Cross Walls of the recessed part of the building.—
          The temporary stairs will lead up opposite to the centre of the North side, where the present covered passage is.—Should you consent to this arrangement which will be both oeconomical, and much the safest & strongest mode of carrying up the Work, the Wall must go up only 3 feet thick, as designed. The opposite South Wall, is 4 feet thick besides the internal & external piers which make it 7 feet between the windows.—
          2./ The Doric order being given up,—and the Corinthian adopted,—I must consider in what manner the Capital can best be made: There would be no difficulty whatever in casting the Attic capital of the Clepsydra,—because all the upper plain leaves would be cast with the bell, and the lower, raffled, leaves could be easily rivetted on, being cast either in Brass, or Iron. The capital would, thus, require only 2 patterns & moulds. But the Volutes of the Corinthian Capital would require many moulds, & very nice Manipulation,—and besides there are the 1./ thin leaves under the angle volutes, 2 setts, turned opposite ways 2. the husk from which the Volutes & leaves spring. 3./ The long leaves of the second range, & 4./ the short leaves of the lower range, 5./ The short leaves under the center Volutes,—& 6. The rose over the Center Volutes on the Abacus in all 12 different parts requiring separate modelling & separate Moulds.—I conceive therefore that capitals carved, might be as cheap, as if cast. This I submit to your consideration. The Athenian capital I allude to, is of the best Age of Athenian architecture, as is to be found in the 1st. or 2d Volume of Stuart’s Athens. The exterior decoration of the house furnishes a very good specimen of Corinthian Architecture.—Should you however prefer the same order for the Hall of Representatives I will immediately proceed to make the necessary drawings, and take the steps to have the Capitals executed during the present season.—
          3./ The Gallery, certainly may be contracted to a much less size.—The floor of the lobby, as of the Gallery is the top of the Arches of the Ground floor. The Seats of the Gallery are raised in Timber upon this level, & may be extended or contracted at pleasure.—A very capacious Gallery seems in every respect inelligible. That which I had exhibited in the drawings was extended as far as I supposed it would ever be carried.—
          4./ The Doorkeepers, & Sargeant at Arms rooms may be appropriated easily & conveniently to the purposes you propose. These Officers may be accomodated with railed boxes at each end of the Gallery, for the purpose of distributing papers & letters to the Members, and of keeping the store of stationary.—
          The Gallery Lobby might have been converted into a Committee Room in the manner proposed without much difficulty: but I much fear it is now too late, as the construction of the Corner of the Building is already otherwise adapted, and it is so Massive, and the Stones of which it is composed so large, that considerable expence and derangement of the general operations would ensue were it attempted. The Jaumbs of the Window are now contracted, in order to throw the light into the stairs, and they must both be pulled down to enlarge the opening into a doorway. Independently however of this difficulty,—permit me to submit to You, whether the entrance to the Gallery, would not be too mean, if carried diagonally, in the manner required, if the alteration be made,—the last step being also within a few feet of the external threshold.—The Lobby in bad weather seems necessary as a kind of resting place,—and as the Gallery may possibly,—as in England, be under the regulation of a particular officer, at the Door, some such apartment as the Lobby appears convenient.—
          The mode of proceedure proposed in your letter of the 29th. March has been hitherto followed.—But I cannot help thinking that the ultimate completion of the building will be very materially retarded, by suffering the present building to stand during the present season. Nothing also is more certain, than that the work will be executed in a manner not entirely safe, unless the whole can be made as much as possible,—to go up together, and get its general settlement gradually & uniformly.—
          And in order to meet the very serious objections made to removing the House back to the Library,—permit me to state to You,—that when I appeared before the Committee on the proposed appropriation, I distinctly explained to them the necessity which there appeared to be, of this removal, and found no opposition to it.—I proposed that the books should be placed in the adjoining Committee room, in the brick part of the House which still would answer the purpose of a Committee room. Their is ample room round the walls of this apartment for the cases, and for any addition to them that is likely to be made within the next two Years.—
          The Library itself is sufficiently large to contain all the Members of the House, without crouding them, even with the addition of the new Members. Claxton, who is an excellent officer though not a very good contriver was convinced of this fact, last Summer when it was discussed whether or no the removal should take place. It was the opinion of the Committee, (Mrs Thompson, Coutts, Smilie, Huger, and another member from Baltimore whose name I cannot recollect),—that no uneasiness would arise in the House on this account, nor any ill effect,—but rather the contrary, as to a future appropriation.—
          Should you be satisfied on this head,—permit me to state to you further the good effect which would result to the work from clearing away the whole of condemned part of the building.—
          1./ The Materials would come into immediate use as far as they are good,—and a very large expence would be saved in making the necessary centering, the greatest part of which would come out of the small timbers of the floor & roof,—which cannot again be employed in the new roof & floors.
          2./ The whole work could be set out accurately, and carried up regularly.—
          3./ Twice as many hands could be employed in forwarding the work, as can possibly be employed on the external Walls alone.—And the external Walls would notwithstanding be carried during the whole season to as great a highth as if built separately.—
          4. The workmen employed over so large a space can be so distributed as to cooperate to the greatest advantage,—while in the very nature of the work to be done on the outer Walls, the Labor which can be employed, on the backing, depends upon the cutting & setting of the freestone;—and that again up the supply and the order of the supply from the Quarries. And it is impossible to avoid irregularity, & of course want of system in the progress of this part of the Work, for it cannot be known,—what number of Masons & Laborers will during any given time balance the Stonecutters & setters employed.—Now if the internal Work could progress at the same time, there would always be a recruit of Masons to be got from within the building when the external walls required it,—and whenever the Stonecutters were behind hand, the Masons would find employment below. Under such arrangement, there would be no limits to the number of Workmen which we could employ but the difficulty of procuring them, and the fear of exceeding the appropriation by the expenses.—
          5./ Another most important consideration is,—that if the house sit in their present Hall the next Session: more than two Months during which the Work might go on, will most certainly be lost. If the winter even set in early,—we may continue to lay stone till the middle of December, & very probably, the Men need not be discharged till Christmas. But if the present building stand, the work must stop in October.—If our Men have a chance of making a long Season, we shall have the command & choice of them,—if not, they will quit us in August & September, to go to Works, from which they will not be discharged till the frost puts an end to all manner of business. The effect of this last circumstance was felt towards the close of the last season:—and although congress break up on the 3d March 1805, time will be lost even then in making the preparations to begin with the first fair weather.—
          6. But the most powerful argument in favor of beginning the whole Work this season is this:—That if there be any possibility of putting the Legislature into their new Hall at the end of the Year 1805 it can only be, by getting all the work up to the floor of the house finished this season:—so as to begin early in 1805 to set the columns which surround the Hall.—Every preparation which can possibly be made this season in procuring & preparing the Carpenter’s work, cannot so forward the business as to place it within the reach of practicability to pull down the present erection & carry up the new one in one Season. I do not believe that it could be done in Europe,—much less here. But if the Cellar & Ground story can be got so forward this summer, as to begin the next with the upper floor, some hope may be entertained of completing the Work in 1805: although I should not even then be very sanguine.—
          If therefore, let the mode of proceeding be what it may,—One session must almost inevitably be held in the Library,—I most respectfully submit to you, whether it would not be better, to ensure the solidity of the Work, by carrying it up throughout regularly than to take the chance of the possibility of compleating it in two Seasons,—a chance which is a very uncertain one,—at the risk of injuring and cracking the Walls by its unequal settlement.
          Whatever the result of your consideration of this subject may be, the utmost exertions will be made to push the work to the utmost.—
          
          I have lately received a letter from Dr Thornton on the subject of the answers, which I gave to the Committee of the House of Representatives. In this answer I repressed as much as possible the truth as respected the original plan, and thought I had spoken of it with delicacy.—His letter to me is, among those who admire the fashion,—an unequivocal challenge to the field.—I am however perfectly easy as to matter in controversy,—and apprehensive of nothing but lest the publicity of a regular dispute, which he appears willing to court should be unpleasant to you.—
          With sentiments of the most grateful respect, I am Your much obliged hble Serv
          
            B Henry Latrobe.
          
          
            P.S. The Work on the Canal to unite the Chesapeake & Delaware bay will be begun this week.
            I am now engaged assiduously in preparing the plans in detail for the Capitol, which I shall forward gradually, as they are drawn or wanted.
            Mr Peale has made some important alterations in his Polygraph, by which among other advantages it is very much reduced in size. I desired him to write to You on the subject and to send one improved to the utmost to You at Washington.—I am now so accustomed to the steel pen that I prefer it. The leaden Inkholders however are bad things. The lacker rub of the lead being disolved by the ink discharges the color, for which reason I cannot use my Polygraph till I replace them with Glass.—The 6th. Volume of the Ph. Transactions APS will be out next week.—
          
        